Citation Nr: 0016519	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the RO.  

In a September 1998 Decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for a psychiatric disorder and remanded 
the case for additional development of the record and a de 
novo review by the RO.  



FINDING OF FACT

1.  The veteran is shown to have been treated for habitual 
drug and alcohol abuse during service.  

2.  The veteran's schizophrenia is shown to have been first 
clinically manifested in November of 1984, over three years 
after military service.  

3.  The currently demonstrated schizophrenia is not shown to 
have been causally related to any manifestation exhibited 
during the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's schizophrenia is not due to disease or injury 
which was incurred in or aggravated by service; nor may a 
psychosis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107(b), 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

Where the veteran served 90 days or more during a period of 
war or after December 31, 1946 and psychosis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. §3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that, 
on enlistment examination in April 1979, the psychiatric 
evaluation was normal.  In December 1980, the veteran was 
seen for alcohol and drug use.  The assessment was that of 
improper use of hashish and habitual excessive drinking.  A 
January 1981 Report of Medical History showed that the 
veteran did not report any nervous trouble of any sort.  The 
service medical records are negative for complaints, findings 
or diagnoses of an innocently acquired psychiatric disorder.  

The record contains numerous private medical records dated 
from 1984 to 1996 which show treatment for schizophrenia.  A 
November 1984 Norristown State Hospital initial private 
hospital admission report showed that the veteran was 
reported to have become psychotic while in prison after he 
banged his head against a wall.  The veteran reported that he 
began using drugs during adolescence and quit school in the 
eleventh grade.  He added that he had been given a general 
discharge from service due to drugs and drinking problems.  
The diagnosis in November 1984 was that of chronic 
undifferentiated schizophrenia.  

An April 1994 private mental health evaluation report showed 
that the veteran reported that he had joined the Army knowing 
that he had an open auto theft charge and that, while in the 
military, he was charged with indecent assault and drugs.  
Reportedly, he was placed in confinement for three months and 
discharged.  The examiner noted that the veteran's first 
psychiatric hospitalization was in 1984 and that there was no 
known prior psychiatric involvement.  It was noted that he 
became psychotic at that time.  

A July 1994 Dallas State Correctional Institution Initial 
Psychiatric Evaluation Report noted that the veteran was 
hospitalized from 1983 to 1984 and had since been in several 
mental health outpatient clinics.  The veteran indicated that 
he had heard voices and had seen images of a god and the 
devil and became convinced of the powers of witches and 
warlocks.  The examiner noted that the veteran finished the 
11th grade when he probably broke down and heard voices.  It 
was noted that the veteran was in the Army for two years and 
received a general discharge.  The diagnosis was that of 
severe chronic paranoid type schizophrenia.  The examiner 
stated that the schizophrenia probably originated as dementia 
praecox, but did not become more "manifest" until he was in 
the service.  

On VA psychiatric examination in April 1999, the examiner 
indicated that the claims folder had been reviewed.  It was 
noted that the veteran had been psychiatrically hospitalized 
at Norristown State Hospital in 1984 and had received 
psychiatric treatment since that time.  The veteran reported 
that he received psychiatric treatment for the first time 
during service, approximately 18 months after entry, when he 
had a rage attack upon being informed that a court martial 
proceeding was being initiated.  He reported that he had a 
psychiatric evaluation at a clinic in Germany and was under 
treatment for the next six months until discharge.  

The VA examiner indicated that this history was based only on 
the reports of the veteran, as there were no corroborating 
record to confirm the reported history.  The examiner noted 
that the only evidence of some treatment during service was 
for an evaluation related to the use of marijuana and alcohol 
when he was considered to have been engaged in the use of 
marijuana and habitual excessive drinking.  The veteran 
reported that he had used marijuana and drunk alcohol since 
the age of 13 or 14.  

The Axis I diagnosis was that of chronic, undifferentiated 
type schizophrenia.  The examiner opined that, while there 
might be a possibility that the veteran had symptoms of a 
psychotic disorder around the time of active service, there 
was no record to corroborate his claims.  It was indicated 
that it was difficult to establish a causal relationship 
between his military service and his currently diagnosed 
schizophrenia.  It was noted again that the reported history 
concerning psychiatric treatment during service was not 
supported by the service medical records.  The examiner added 
that the earliest records to support his claims of having the 
psychiatric illness was from the November 1984 Norristown 
State Hospital records showing that he was admitted under 
commitment and discharged in 1985..  The examiner also noted 
that, on examination, the veteran did not reveal specific 
prodromal symptoms leading to the disease.  It was indicated 
that he had done odd jobs after he quit high school in the 
11th grade and, in order to be off, had joined the Army.  The 
VA examiner added that this would not be typical of an 
evolving disease of schizophrenia.  

The Board has fully considered both the veteran's arguments 
and the evidence of record.  However, the Board finds no 
evidence of any treatment for an innocently acquired 
psychiatric disorder during service.  As a layman, the 
veteran is not shown to have expertise to offer an opinion as 
to any question involving medical diagnosis and causation 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The only medical evidence in support of the claim is 
contained in the July 1994 private medical statement that the 
schizophrenia had become manifested during service.  However, 
the examiner did not indicate that he had reviewed the 
service medical records as part of that evaluation.  The 
report also did not include any discussion of the symptoms 
shown in service or provide any supporting reasoning for his 
opinion.  Generally, when a medical opinion relies at least 
partially on the veteran's rendition of his medical history, 
the Board is not bound to accept the conclusion, as it has no 
greater probative value than the facts as presented by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board affords greater probative weight to the opinion 
offered by the VA examiner who performed the April 1999 
examination.  The examiner indicated that the service and 
post-service medical records had been reviewed in connection 
with the examination.  It was found that the service medical 
records did not confirm the onset of schizophrenia during 
active service or otherwise provide a nexus between the 
currently demonstrated schizophrenia and any disease or 
injury in service.  

The balance of the numerous post-service medical records also 
do not serve to establish a causal link between the 
schizophrenia and any manifestation exhibited in service.  
Those records show that the first diagnosis of schizophrenia 
was made in November 1984, more than three years after 
service.  The history related for treatment purposes at that 
time did not provide a basis for finding that the veteran had 
been treated for manifestations of schizophrenia during 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
schizophrenia.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for schizophrenia is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

